DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Applicant’s arguments filed on November 22, 2021 have been received and entered.  Claims 1, 3-9, 11-18 and 19 are under consideration. 

Election/Restrictions
Applicant’s election of species without traverse of (a) Cas9 endonuclease is introduced as a protein (b) CRISPR RNA is introduced in the form of an RNA (c) tracrRNA is introduced in the form of a RNA and targeted genetic modification comprises (e) insertion of a selectable marker in the reply filed on September 26, 2017 was acknowledged. However, upon further consideration, election of species requirement between different species are hereby withdrawn and all the pending species are hereby rejoined with the elected species. 
Claims 1, 3-9, 11-18 and 19 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Priority
Instant application is a continuation of application no 15/072,794 filed on 03/17/2016, which is a continuation of PCT/GB2014/052837 filed on 09/18/2014 that claims priority from foreign application UK1321210.5, filed on 12/02/2013 and UK1316560.0, filed on 09/18/2013.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15072794, filed on 09/18/2014. 


Withdrawn- Claim Rejections - 35 USC § 103
Claims 1, 3-9, 11-18 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Frendeway et al (WO2013/163394, dated 10/31/2013, filed on 04/25/2013, EFD 04/25/2012), Murphy et al (USPGPUB 2004/0018626, 01/29/2004, art of record), Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012, art of record) and further in view of Thomas (Molecular Cell Biology, 12(7),  2919-2923, 1992) and Loring (US Patent No. 5,981,175, Nov. 9, 1999). The rejection is withdrawn in view of new grounds of rejection that is presented below.

New-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-9, 11-18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frendeway et al (USP10208317, dated 02/129/2019, EFD, 7/25/2014 or US10711280 or WO/2015/088643, dated 6/18/2015, filed on 10/15/2014, EFD, 7/25/2014).
Claims are directed to an in vitro method for modifying a genome at a genomic locus of interest in a mouse embryonic stem (ES) cell, the method comprising: introducing into the mouse ES cell: a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) associated protein 9 (Cas9) endonuclease, a messenger RNA (mRNA) encoding a Cas9 endonuclease, or a DNA encoding ta Cas9 endonuclease; a CRISPR RNA or a DNA encoding a CRISPR RNA, wherein the CRISPR RNA hybridizes to a CRISPR target sequence at the genomic locus of interest; a trans-activating CRISPR RNA (tracrRNA) or a DNA encoding a tracrRNA; and an incoming nucleic acid sequence that is flanked by: (i) a 5' homology arm that is homologous to a 5' target sequence at the genomic locus of interest, wherein the 5' homology arm is at least 20 nucleotides long; and (ii) a 3' homology arm that is homologous to a 3' target sequence at the genomic locus of interest, wherein the 3' homology arm is at least 20 nucleotides long; wherein the incoming nucleic acid sequence is at least 20 kb in size; wherein, following the introducing step, the genome of the mouse ES cell is modified to comprise a targeted genetic modification comprising an insertion of the incoming nucleic acid at the genomic locus of interest wherein the insertion is at least 20 kb.
With respect to claims 1, 11, 13, 15, 17- 19, Frendeway et al teach an in vitro method for modifying a genome at a genomic locus of interest in a mouse embryonic stem (ES) cell, comprising: 
introducing into the mouse ES cell a Cas9 protein, a CRISPR RNA that hybridizes to a CRISPR target sequence at the genomic locus of interest, a tracrRNA, and a large targeting vector (LTVEC) that comprises an insert nucleic acid flanked by: 
a 5′ homology arm that is homologous to a 5′ target sequence at the genomic locus of interest; and 
(ii) a 3′ homology arm that is homologous to a 3′ target sequence at the genomic locus of interest, wherein the sum total of the 5′ homology arm and the 3′ homology arm is 
the genome of the mouse ES cell is modified to comprise a targeted genetic modification comprising a deletion of a region of the genomic locus of interest wherein the deletion is at least 5 kb to at least 30 kb and/or insertion of the insert nucleic acid at the genomic locus of interest wherein the insertion is at least 5 kb or at least 30 kb (see claim 1 of ‘317, see col. 5, lines 30-50, claims 1, 34-36, 39-42 of 280). It is further disclosed that the methods further provide that the targeted genetic modification comprises: (a) a replacement of an endogenous nucleic acid sequence with a homologous or an orthologous nucleic acid sequence; (b) a deletion of an endogenous nucleic acid sequence; (c) a deletion of an endogenous nucleic acid sequence, wherein the deletion ranges from about 5 kb - 500 kb; (d) insertion of an exogenous nucleic acid sequence; (e) insertion of an exogenous nucleic acid sequence ranging from about 5 kb to - 400 kb; (f) insertion of an exogenous nucleic acid sequence comprising a homologous or an orthologous nucleic acid sequence; (g) insertion of a chimeric nucleic acid sequence comprising a human and a non-human nucleic acid sequence; (see col. 2, lines 38-67) (limitation of claims 3-6). Frendeway et al exemplified a deletion of the mouse gene Lrp5 (about 68 kb) and insertion of its corresponding human counterpart LRP5 (about 91 kb) (see Fig. 34) (limitation of claims 11, 13, 15, 18-19).
Regarding claims 7-9, Frendeway et al teach that he CRISPR RNA and the tracrRNA are introduced together in the form of a single guide RNA (gRNA). In other methods, the CRISPR RNA and the tracrRNA are introduced separately. It is further disclosed that a crRNA-tracrRNA construct (i.e., a single transcript) that functions with the codon-optimized Cas9 (see col. 3, lines 59-62 and col. 47, lines 38-40). 
With respect to claim 12, Frendeway et al teach targeted genetic modification is a biallelic genetic modification (see col. 2, lines 8-9).
Regarding claim 14, Frendeway et al teach a CRISPR/Cas9-assisted humanization of the mouse Lrp5 gene with a 68-kb deletion / 91-kb insertion in paras. [ to produce genetically modified mouse ES cells (Fig. 34) that exhibits the sgRNA target sequences. Since RNA-guided DNA recognition and cleavage strictly require the presence of a protospacer adjacent motif (PAM) in the target DNA, these are implicitly present there. Frendeway et al further teach that 
Regarding claims 15-16, it is disclosed that one or more genomic modification comprises deletion of wherein the targeted genomic modification comprises deletion of one or more mouse antibody heavy chain variable domains and/or insertion of the incoming nucleic acid at the genomic locus of interest wherein the insertion is at least 20 kb comprises insertion of one or more human antibody heavy chain variable domains, wherein the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin heavy chain variable region amino acid sequence comprises one or more functional human V.H gene segments, human D gene segments and  JH and  wherein the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin light chain variable region amino acid sequence comprising  one or more human Vκ  or Vλ or a combination thereof  (claims 27-31 and 34-41 of ‘317). 
Accordingly, Frendeway et al anticipate claims 1, 3-9, 11-18 and 19.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frendeway et al (WO2013/163394, dated 10/31/2013, filed on 04/25/2013, EFD 04/25/2012), Murphy et al (USPGPUB 2004/0018626, 01/29/2004, art of record), Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012, art of record) and Kuhn et al (WO/2014/131833, dated 9/4/2014, EFD 2/27/2013).
With respect to claims 1, 3-6, 18, Frendeway et al teach a method for modifying a genome at a genomic locus of interest in a cell with a nuclease agent and a targeting vector with an incoming nucleic acid flanked by homology arms are disclosed, e.g., in paragraph (00067) (emphasis added). It is further disclosed that the method for modifying a target genomic locus in a mammalian cell is provided, comprising introducing into a mammalian cell: (i) a nuclease 
Frendeway et al   disclose that the incoming nucleic acid (i.e., the insert least 20 kb in size; nucleic acid) can be at least 20 kb in size: "In one embodiment, the insert nucleic acid is from about 5 kb to about 200 kb." (see para. 87). It is further disclosed that deletion may include a single nucleotide or deletions of many kilobases spanning a gene(s) or chromosomal locus (loci) of interest (see para. 144). 
Regarding claim 15-16, Frendeway et al teach the targeted genetic modification can comprise simultaneous deletion of an endogenous nucleic acid sequence and an insertion of the incoming nucleic acid at the target genomic locus (i.e., replacement): "In one embodiment, the genetic modification is a replacement of an endogenous nucleic acid sequence with an exogenous nucleic acid sequence at the target genomic locus." (see para. 92). It is further disclosed that the nucleic acid replacing the endogenous sequence or being inserted can be a homologous sequence: "In one embodiment, the insert nucleic acid is homologous to a mouse nucleic acid sequence." (see para.93). It is further disclosed that the nucleic acid replacing the endogenous sequence or being inserted can be an orthologous sequence: "In one embodiment, the insert nucleic acid is orthologous to a mouse nucleic acid sequence” (see para. 94). The targeted genetic modification can comprise insertion of a selectable marker: "In one embodiment, the insert nucleic acid comprises a selection cassette" (see para. 90). Frendeway et al   further teach that the targeted genetic modification can comprise insertion of a human antibody heavy chain variable domain: "In one embodiment, the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin heavy chain variable region amino acid sequence” (see para. 96).   It is further disclosed that the targeted genetic modification can comprise insertion of a human antibody kappa or lambda light chain variable domain: "In one embodiment, the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin light chain variable region amino acid sequence. In one embodiment, the genomic nucleic acid sequence comprises an unrearranged human lambda et al. supplements the teaching of Frendeway et al by disclosing an in vitro method for modifying a genome at a genomic locus of interest in a mouse ES cell, said method comprising introduction of a targeting vector (LTVEC) into a eukaryotic cell to modify the endogenous chromosomal locus of interest (page. 2, para. 11, 13) and specifically to modify a mouse ES cell (page 3, para. 28).  Murphy et al. teaches that their LTVECs have long homology arms (page 7, para, 129) that increase the targeting frequency of hard to target loci in eukaryotic cells (page 7, para. 133).  Murphy teaches that traditionally, homology arms are less than 10-20 kb (page 1, para. 5, last sentence and para. 7) and that their LTVECs have homology arms larger than those used in current technologies (i.e., 10-20 kb).  Murphy et al. teaches that the LTVEC is capable of accommodating DNA fragments larger than 20 or 100 kb. Specifically, Murphy et al. teaches producing a LTVEC that contains 180 kb of genomic DNA (page 11, para. 187).  Murphy et al further discloses that the incoming nucleic acid that is at least 20 kb in size (see para. 19). In a preferred embodiment Murphy et al disclose that the LTVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than 100 kb (disclosing human insert of at ~200-300 kb in size) (see figure 4). It is further noted that Murphy et al teach a deletion of at least 20 kb is disclosed (see para. 0191). It is disclosed that mOCR10 LTVEC, the mOCRl 0 coding sequence is replaced by the insertion cassette creating an approximately 20 kb deletion in the mOCR10locus.... (see para. 193): Murphy provides explicit motivation by disclosing advantage, illustrated by the above example, is that a very large deletion spanning the mOCR10 gene (approximately 20 kb) can be easily generated in a single step." An insertion of at least 20 kb is disclosed, e.g., in FIG. 4A (showing a human insert of ~200-300 kb) and in paragraph [0104]: "FIGS. 4A-4D: Schematic diagram of the two LTVECs constructed to replace the mouse VDJ region with human VDJ region." Murphy further teaches that the targeted genetic modification comprises insertion of one or more human antibody heavy chain variable domains: one or more human kappa light chain variable domains; or one or more lambda light chain variable domains (see para. 59, 60 and 61 of Murphy). Murphy et al. teaches that the LTVEC is capable of accommodating DNA fragments larger than 20 kb, and fragments greater than 100 kb. Specifically, Murphy et al. teaches producing a LTVEC that contains 180 kb of genomic DNA (page 11, para. 187).  Accordingly, it would have been obvious to utilize any kb of DNA within the claimed range. Murphy et al. teaches the LTVEC is capable of 
Regarding claim 11, Murphy et al. teaches that the modification of the endogenous allele can refer to deletion, insertion and/or substitution of the endogenous nucleic acid sequence (page 6, para.110-112, para.121) and their methods can be used to produce knockouts, knock ins, large genomic insertions and/or deletions (page 7, para. 124; page 8, para.143+). 
 Regarding claims 15-16, Murphy et al. teaches that their invention can produce knockouts and knock-in (page 7, para. 124; page 8, para.143+).  Particularly, Murphy teaches using their methods to replace mouse variable gene regions with their counterparts and fully human antibodies are made (page 13-14, para 213-14; page 15, para. 225); particularly, this will result in the cell that have a genome that is entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (page 15, para. 229). ). Thus, these cells will have homozygous deletions of an endogenous nucleic acid sequence and introduction of human nucleic acid sequences and therefore the targeted modification is biallelic genetic modification (limitation of claim 12).
Frendeway and Murphy et al. do not explicitly teach that the mouse ES cell is contacted with a Cas9 protein, a CRISPR RNA that hybridizes to a CRISPR target sequence of interest at the genomic locus of interest, and a tracrRNA (claim 1, 18); they do not teach the specific limitations with regard to claims 7-9; or that the Cas protein is Ca9 and/or the CRISPR target sequence is immediately flanked by a Protospacer Adjacent Motif (PAM) sequence (claim 14).
However, before the effective filing date of instant application, Zhang teach the use of the CRISPR complex to alter gene expression in target gene sequences (Abstract).  Specifically, Zhang teaches vector system that comprises a vector system comprising one or more vectors comprising: a) a first regulatory element operably linked to one or more Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) system guide RNAs that hybridize with target sequences in genomic loci of the DNA molecules encoding the one or more gene products, b) a second regulatory element operably linked to a Type-II Cas9 protein, wherein components (a) and (b) are located on same or different vectors of the system whereby the guide RNAs target the genomic loci of the DNA molecules encoding the one or more gene products and the Cas9 protein cleaves the genomic loci of the DNA molecules encoding the one "To test whether heterologous expression of the CRISPR system (SpCas9, SpRNase IIL tracrRNA, and pre-crRNA) in mammalian cells can achieve targeted cleavage of mammalian chromosomes, HEK 293FTcells were transfected with combinations of CRISPR components. Since DSBs in mammalian nuclei are partially repaired by the non-homologous end joining (NHEJ) pathway, which leads to the formation of indels, the Surveyor assay was used to detect potential cleavage activity at the target EMXJ locus (FIG. 7) ... Co-transfection of all four CRJSPR components was able to induce up to 5.0% cleavage in the protospacer (see FIG. 2D). These results define a three-component system for efficient CRISPR-mediated genome modification in mammalian cells." A working example of use of the CRISPR/Cas9 system in mouse cells is disclosed, (col. 48, lines 3-19). It is noted that Zhang teaches contacting the cell with an incoming nucleic acid flanked by 5' and 3' homology arms (e.g., a homologous recombination (HR) template) in FIG. 4C (col.  49, lines 17-54). The results demonstrate the utility of CRISPR for facilitating targeted gene insertion in the mammalian genome (see col. 49, example 1). 
Zhang et al. teaches that the guide RNAs are fused to a tracr sequence (col. 3, lines 7-8; 34-35). Zhang teaches that the invention provides an engineered, programmable, non-naturally occurring CRISPR-Cas system comprising a Cas9 protein and one or more guide RNAs, wherein the guide RNAs can be fused to a tracr sequence (col. 2, lines 49+).
Zhang teaches that the two or more elements in the CRISPR system can be expressed with one or more vectors to be introduced separately (col. 17, lines 33+). Zhang teaches that the CRISPR complex comprises a CRISPR enzyme that is complexed with the guide sequence that is hybridized to the target sequence, and the tracr mate sequence that is hybridize to the tracr 
Zhang et al. teaches that the vector contains a Cas9 sequence (col. 2, line 42; col. 4, lines 21-25) and that their vector further comprises a protospacer-adjacent motif (PAM) that flanks the target sequence.   (See col. 28, lines 23+; col. 47, lines 8+ and Figure 2).
Frendeway emphasizes that it is the presence of a single or a double strand break at or near the target nucleic acid (created by nuclease) increases the efficiency and/or frequency of recombination between an LTVEC and a target nucleic acid (see para. 155). The secondary reference of Zhang teaches method of modifying a genome at a genomic locus of interest, comprising contacting the cells with a Cas9 protein or nucleic acid that expresses a Cas9 protein, a CRISPR RNA and a tracrRNA (col. 46, lines 22-47). The Figure 4C provides a schematic illustration of the homologous recombination (HR) strategy, with relative locations of recombination points and primer annealing sequences (arrows). SpCas9 and SpCas9n catalyzed integration of the HR template into the EMX1 locus. . . . demonstrating the utility of CRISPR for facilitating targeted gene insertion in the mammalian genome (see col. 49, lines 41-50). Zhang further teaches targeted deletion of larger genomic regions through concurrent DSBs using spacers against two targets within EMX1 and tested deletion efficacy (FIG. 4G) showing proof of concept that the CRISPR system can mediate multiplexed editing within a single genome (see example 1). Zhang also embraced the potential of a single vector comprising more than about 1, 2, 3, 4, 5, 6 or more guide sequences (see col. 18, lines 5-15). The studies show multiple guide sequences could be encoded into a single CRISPR array to enable simultaneous editing to achieve precise genomic deletion (see figure 4G). This is further supported by the teaching of Kuhn et al who reported a method of producing a non-human, mammalian cell [oocyte] carrying a modified target sequence in its genome, the method comprising the steps of introducing into a  non-human, mammalian cell [oocyte]: (a) a clustered, regularly interspaced, short palindromic repeats (CRISPR)-associated protein 9 (Cas9 protein) or a nucleic acid molecule encoding said Cas9 protein; and (b-i) a target sequence specific CRISPR RNA (crRNA) and a trans-activating crRNA (tracr RNA) or a nucleic acid molecule encoding said RNAs; or (b-ii) a chimaeric RNA sequence comprising a target sequence specific crRNA and tracrRNA or a nucleic acid molecule encoding said RNA; wherein the Cas9 protein introduced in (a) and the RNA sequence(s) 
 (page 11, para. 1, page 27, para. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art to try modifying the teachings of Frendeway, Murphy et al to use Cas9-CRISPR system, taught by Zhang and Kuhn, with a reasonable expectation of success, to modify a genome at a genomic locus of interest in a mouse ES cell.  One of skill would have been motivated to make this modification because the CRISPR-Cas system simplifies the existing methodology.  Specifically, the CRISPR-Cas system utilizes the Cas enzyme, which can be required to a specific DNA target sequence using a short RNA molecule. See page 2, lines 10+.  It is relevant to point out that Zhang’s method of CRISPR/Cas does not require the generation of customized proteins to target a specific sequence and represent an improvement over the techniques known in the art.  Further, prior art recognized that a nuclease that is specifically engineered to introduce a single or DSB or near a target genomic locus can be used together with a targeting vector to enhance efficiency of homologous recombination at the target genomic locus (see para. 3 of Frendeway). One of skill in the art would have been expected to have a reasonable expectation of success in deleting KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
	Applicant re-iterates and rely on their previous arguments filed with appeal brief of May 27, 2021 that have been discussed in Examiner’s answer mailed on September 21, 2021. The arguments are substantially the same as those addressed in the Examiner’s answer.

New-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-9, 11-18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
It is noted that guidance provided in the specification describes deletions that are much shorter ranging from 55 bp (see example l(b), figure 10) with experimental results showing mice generated with the described methods, wherein several deletions range only from 1 to 212 bp and two insertions with only a 1 bp insertion (see figure 15, see below).

 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In absence of any specific disclosure, one of ordinary skill in the art would conclude that applicant was not in possession of the invention before the effective filing date of instant application for using CRISPR/Cas9 to make large genomic modifications, e.g., insertions and/or deletions of at least 20 kb in size. In the instant case, instant specification lacks specific disclosure of such inventive embodiments and lacks functional properties corresponding to methods of using the recited at least 20 kb deletion and at least 20kb insertion in mouse ES cells. Applicant in part have cited a multiple reference in the Bradley’s declaration filed on 01/23/2020 summarized by the references of Cho, Xu and Manjunath to establish that the state of art at the time of invention, in September 2013, did not point to CRISPR/Cas9 being predictable choice for generating an insertion and deletion of at least 20kn genomic fragment. In fact, Bradley’s declaration of 2019 states “Furthermore, CRISPR/Cas9 was poorly characterized at the time of invention, compounding the unpredictability of its capacity to modify large regions of a genome efficiently and accurately.” (Bradley’s 2015 Declaration at para. 15). The specification fails to teach a method with successful large deletion and/or insertion and teaching in the specification is limited to very small deletion and/or insertion (see figure 15 of the specification). Thus, at the as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998).
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of that requires at least 20 kb deletion and/or at least 20 kb insertion. Moreover, the art has recognized that only specific elements CRISPR/Cas9 in conjunction with insertion of larger than 20 kb insert DNAs into mouse ES cells yields surprisingly improved efficiency in University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."

Maintained-Obviousness Type Double Patenting
Claims 1, 3-8, 11-18 and 19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 15072794 and in view of Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012) for the reasons of record. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims 1, 3-8, 11-18 and 19 in the instant case and application ‘15072794. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doudna et al (US20140068797, 3/6/2014) teaches a method for modifying a genomic locus of interest in a cell by introducing a CRISPR/Cas9 RNP complex are disclosed including ES cells.  Zheng et al Bio Techniques, 2014 57:115-124.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632